DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Arguments   
Applicant’s arguments, filed 06/07/2022 are moot because they are directed toward the newly added claim limitations regarding (that the same group of sensors used to determine an area is occluded is used to detect an object in the area).  The newly added claim limitations overcome the previous rejection.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of reference US 2020/0109954 (Li et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8-11, 14-16, 19, 20, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0286248 (Choi et al.) in view of US 2016/0327953 (Nilsson et al.) and US 2020/0109954 (Li et al.).
With respect to claims 1, 10, and 16
Choi discloses: A computer-implemented method for controlling an autonomous vehicle (see at least ¶0080), the method comprising:
obtaining, sensor data indicative of a surrounding environment of the autonomous vehicle (see at least Fig 2 and 3; #221 and #301; and ¶0064; Discussing that the sensing information is detected from sensing zone #221.), 
the sensor data descriptive of a plurality of sensor signals for the surrounding environment captured by a plurality of (see at least Fig 2 and 3; #301; and ¶0059, ¶0065, and ¶0072; Discussing using sensors to detect areas around the vehicle.),
wherein the plurality of sensors are located on the autonomous vehicle (see at least Fig 2 and 3; #301; and ¶0059, ¶0065, and ¶0072; Discussing using sensors to detect areas around the vehicle.),
wherein the surrounding environment comprises a plurality of regions (see at least Fig 2 and ¶0047; Discussing different sensor zones around the vehicle.), and 
wherein a subset of the plurality of sensor signals describes a particular region on the plurality of regions of the surrounding environment (see at least Fig 2; #221 and 223; and ¶0047; Discussing different sensor zones around the vehicle.);
determining that the particular region is an occluded sensor zone (see at least Fig 2 and 3; #223 and #303; and ¶0067-70 and ¶0072-75; Discussing determining a sensor blind zone.) by determining that a quality of sensor signals in the subset of sensor signal does not satisfy a threshold (see at least Fig 2 and 3; #303; and ¶0073-76; Discussing determining if information is distorted over a preset reference.), 
determining, that the occluded sensor zone (see at least Fig 2, 3, and 6; #223, #303 and #523; and ¶0067-70, ¶0072-75, and ¶0108) is occupied based on sensor signals that describe the particular region (see at least Fig 6; #541; ¶0109-112; Discussing detecting if there is an object in the blind zone by using sensors from another vehicle.  See below with regard to the sensors to detect if an occluded sensor zone is occupied is on the vehicle.); and
in response to determining that the occluded sensor zone is occupied, controlling the autonomous vehicle to travel clear of the first occluded sensor zone (see at least Fig 3 and 6; #307; and ¶0080-83 and ¶0113; Discussing changing path of the vehicle based on senor information from a blind zone.). 
Choi does not go into detail on the exact threshold of information to determine the blind spot and uses sensors from another device to detect objects in the blind spot, and therefore Choi does not specifically teach
wherein the threshold indicative of a particular amount of sensor data for identifying an object within a region, 
determining, that the occluded sensor zone is occupied based on the subset of sensor signals that describe the particular region. 
However Nilsson teaches:
wherein the threshold indicative of a particular amount of sensor data for identifying an object within a region (see at least Fig 1-4; #4; and ¶0050; Discussing determining if an area is obstructed if less than a threshold number of sensors n can detect the area and an area “where it may be difficult to ascertain individual objects”. In other words Nilsson the threshold would be the number of sensors and quality is below where an individual object could be ascertained whereas Choi more generally teaches the threshold is the quality/amount of data from one type of sensor.);
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Choi by determining if minimum amount of sensor data need to track an object is present as taught by Nilsson because doing so would allow the system to determine what areas cannot be confidently detected.  Thus making the system safer. 
Since Choi is using sensors from another vehicle to detect an object in a blind spot and Nelson is creating control strategies anticipating there are objects in a blind spot, the combination of Choi and Nilsson does not specifically teach;
determining, that the occluded sensor zone is occupied based on the subset of sensor signals that describe the particular region. 
However Li teaches:
determining, that the occluded sensor zone (see at least Fig 5 and 8; #03-804; ¶0421-422; Discussing using ultrasonic sensors to scan blind spots of other sensors.) is occupied based on the subset of sensor signals that describe the particular region (see at least Fig 8; #802; Obstacle detection; and ¶0421-432; Discussing combine all the sensor data to determine if an obstacle is present.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Choi and Nilsson by having the multiple sensors on the autonomous vehicle to cover blind spots of other sensors as taught by Li because doing so would ensure objects around the vehicle are detected.  Thus making the system safer.  In other words Li is teaching using other sensors on the vehicle to detect objects that one sensor cannot detect instead of relying on sensors from another vehicle or an estimation. 
With respect to claim 4
The combination of Choi and Nilsson does not specifically teach:
wherein the particular region of the plurality is occluded by physical dimensions of the autonomous vehicle.
It is inherent that the sensors disclosed in Choi mounted on the vehicle would have an area that is occluded by part of the vehicle because there is no place the sensor could be placed where some area would not be occluded.  For example in figure 1 of Choi it can be seen that the sensor on top of the vehicle would not be able to detect areas around the vehicle do to being blocked by the vehicles roof.  However, even assuming arguendo, that a vehicle we are not aware of may not have a blind spot, Nguyen appears to explicitly recite the limitation.
Specifically LI teaches:
wherein the particular region of the plurality is occluded by physical dimensions of the autonomous vehicle (see at least Fig 5; #502-505; and ¶0390-406; The Examiner notes that a directional RADAR or LIDAR signal would have an area occluded by the sensor itself and thus the vehicle since the sensor is part of the vehicle.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Choi and Nilsson for the situation where each of the one or more occluded sensor zones comprises a region of the surrounding environment for which one or more sensors of the autonomous vehicle are occluded by one or more physical dimensions of the autonomous vehicle as taught by Li because doing so would allow the system to determine the presence of objects close to the vehicle (see at least Nguyen Fig 3-4).  Thus making the vehicle safer.
With respect to claims 5 and 11
Choi teaches:
wherein the plurality of sensors of the autonomous vehicle comprise a LIDAR sensor mounted on a roof of the autonomous vehicle (see at least Fig 1 and 2; #211; and ¶0059 and ¶0065), and 
The combination of Choi and Nilsson does not specifically teach:
wherein the particular region is a region of the surrounding environment proximate to a side of the autonomous vehicle for which the LIDAR sensor is occluded by portions of the roof of the autonomous vehicle.
However as discussed above it is inherent that a LIDAR on the top of the vehicle would have areas that are occluded due to the roof of the vehicle However, even assuming arguendo, that a vehicle we are not aware of may not have a blind spot, Li appears to explicitly recite the limitation. Specifically, Li teaches that the blind zone can be due to areas around the vehicle that the sensors cannot detect (see at least Li see at least Fig 5; #502-505; and ¶0390-406).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Choi and Nilsson for the situation where the occluded sensor zone is a region of the surrounding environment proximate to a side of the autonomous vehicle as taught by Li because doing so would allow the system to determine the presence of objects close to the vehicle (see at least Li see at least Fig 5; #502-505; and ¶0390-406).  Thus making the vehicle safer.
With respect to claims 8, 14, and 19
Choi teaches: wherein controlling the autonomous vehicle to travel clear of the occluded sensor zone comprises: 
obtaining, a motion plan of the autonomous vehicle through the surrounding environment (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129); 
determining, that the motion plan intersects the particular region (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129); and 
in response to determining that the motion plan intersects the particular region, precluding, the autonomous vehicle from executing the motion plan (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129; Discussing changing the motion plan if a collision is expected.).
With respect to claims 9, 15, and 20
Choi teaches: wherein controlling the autonomous vehicle to travel clear of the occluded sensor zone comprises: 
obtaining, a motion plan that includes a lane change (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129); and 
in response to determining that the occluded sensor zone is occupied, precluding, the autonomous vehicle from executing the lane change (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129; Showing the system that would prevent the vehicle from changing lanes and causing a collision.).
With respect to claim 24-26
Choi teaches:
Wherein the one or more sensors comprises a light detection and ranging system, a radio detection and ranging system, a camera, and a motion sensor (see at least ¶0065).
With respect to claim 27
The combination of Choi and Nilsson does not specifically teach: 
 in response to determining that the occluded sensor zone is occupied based on the subset of sensor signals, assigning an occupied occupancy state to the occluded sensor zone for a predetermined amount of time.
However Li teaches:
in response to determining that the occluded sensor zone is occupied based on the subset of sensor signals, assigning an occupied occupancy state to the occluded sensor zone for a predetermined amount of time (see at least ¶0214 and ¶0353).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Choi and Nilsson by assigning an occupied occupancy state to the occluded sensor zone for a predetermined amount of time as taught by Li, because doing so would prevent the vehicle from avoiding an area when it is not needed.  Thus making the system easier to use.  
With respect to claim 28
Choi Teaches:
obtaining second sensor data after the predetermined amount of time (see at least Fig 6; #541; ¶0109-112; Discussing detecting if there is an object in the blind zone by using sensors from another vehicle.  The Examiner notes that this would be done continuously and thus after a predetermined amount of time.); and 
assigning an unoccupied occupancy state to the occluded sensor zone in response to a determination that the second sensor data does not comprise a sensor signal for the occluded sensor zone (see at least Fig 2, 6, and 7; #541 and #707; ¶0109-113 and ¶0125; Discussing that the control signal is based on if an object is detected.);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0284760 (Natsume): Directed towards altering radar to detect objects in a blind spot.
US 2014/0214255 (Dolgov et al.): Directed towards determining the confidence level in sensor signals. 
US 2020/0064483 (Li et al.): Discusses Using sonar to cover LIDAR blind spots.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661